                                                                                           1   ANTHONY L. MARTIN
                                                                                               Nevada Bar No. 8177
                                                                                           2   anthony.martin@ogletreedeakins.com
                                                                                               ERICA J. CHEE
                                                                                           3
                                                                                               Nevada Bar No. 12238
                                                                                           4   erica.chee@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   Wells Fargo Tower
                                                                                               Suite 1500
                                                                                           6   3800 Howard Hughes Parkway
                                                                                               Las Vegas, NV 89169
                                                                                           7
                                                                                               Telephone: 702.369.6800
                                                                                           8   Fax: 702.369.6888

                                                                                           9   Attorneys for Defendants
                                                                                               Diet Center LLC dba Heart Attack Grill and Jon Basso
                                                                                          10
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11
                                                                                                                           UNITED STATES DISTRICT COURT
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                             FOR THE DISTRICT OF NEVADA
                                                                                          13
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169




                                                                                               JAIMEE LEE, an individual,                          Case No.: 2:19-cv-00628-GMN-GWF
                                                            Wells Fargo Tower




                                                                                          14

                                                                                          15                         Plaintiff,                    STIPULATION AND ORDER TO EXTEND
                                                                                          16                                                        TIME FOR DEFENDANTS TO RESPOND
                                                                                                      vs.                                          TO PLAINTIFF’S AMENDED COMPLAINT
                                                                                          17
                                                                                               DIET CENTER LLC dba HEART ATTACK                                  (First Request)
                                                                                          18   GRILL, a Delaware Limited Liability
                                                                                               Corporation; JON BASSO, an individual,
                                                                                          19
                                                                                                                     Defendants.
                                                                                          20

                                                                                          21          Pursuant to LR IA 6-1, 6-2, and LR 7-1, Plaintiff Jaimee Lee (“Plaintiff”) and Defendants

                                                                                          22   Diet Center LLC dba Heart Attack Grill and Jon Basso (collectively referred to as “Defendants”),

                                                                                          23   by and through their attorneys of record, hereby stipulate and agree to extend the time for

                                                                                          24   Defendants to file a response to Plaintiff’s Amended Complaint (“Complaint”) (Exhibit C to ECF

                                                                                          25   No. 1) from April 18, 2019 to May 2, 2019. Additional time is requested because Defendants’

                                                                                          26   counsel will be traveling out of the country. This is the first request to extend the time for

                                                                                          27   Defendants to respond to Plaintiff’s Complaint.

                                                                                          28


                                                                                                                                                 -1-
                                                                                           1          This requested extension of time is sought in good faith and not for purposes of causing any

                                                                                           2   undue delay.

                                                                                           3          IT IS SO STIPULATED.

                                                                                           4          DATED this 12th day of April, 2019.

                                                                                           5   REMPFER MOTT LUNDY, PLLC                        OGLETREE, DEAKINS, NASH, SMOAK
                                                                                                                                               & STEWART, P.C.
                                                                                           6
                                                                                                /s/ Scott E. Lundy                              /s/ Erica J. Chee
                                                                                           7
                                                                                               Joseph N. Mott                                  Anthony L. Martin
                                                                                           8   Scott E. Lundy                                  Erica J. Chee
                                                                                               10091 Park Run Drive                            3800 Howard Hughes Parkway
                                                                                           9   Suite 200                                       Suite 1500
                                                                                               Las Vegas, NV 89145                             Las Vegas, NV 89169
                                                                                          10   Telephone: 702.825.5303                         Telephone: 702.369.6800
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                               Attorneys for Plaintiff Jaimee Lee              Attorneys for Defendants Diet Center LLC
                                                                                          11
                                                                                                                                               dba Heart Attack Grill and Jon Basso
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13                                                ORDER
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14          IT IS SO ORDERED.
                                                                                          15
                                                                                                                                    UNITED STATES
                                                                                                                                    UNITED STATES DISTRICT/MAGISTRATE
                                                                                                                                                  MAGISTRATE JUDGE JUDGE
                                                                                          16

                                                                                          17                                                   4/15/2019
                                                                                                                                    DATED:
                                                                                          18

                                                                                          19
                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28


                                                                                                                                              -2-
